DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 1/19/2021 has been entered. Claims 1-3, 6-8, and 21-23 are allowable based on applicant’s amendments. Applicant’s amendments also overcome 112 rejection.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-8, and 21-23 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following “responsive to the electric machine rotating at a constant speed while not being powered by the inverter, generate an offset for the resolver as a ratio of a time difference between the index pulse and a zero crossing indicated by the line voltage sensor and a period of oscillation associated with periodically sampling the line voltage sensor, and through transformation of three-phase currents to a q-axis torque component and d-axis flux component and transformation of the q-axis torque component and d-axis flux component to a three-phase voltage or current waveform, and operate the inverter using the offset” with regards to claim 1 and similarly “responsive to an electric machine rotating at a constant speed while not being powered by an inverter, generating an offset for a resolver as a ratio of a claim 23. 


The amended claims uses q-axis torque component, d-axis flux component, and transformation of these torque and flux to a three-phase voltage or current waveform to generate an offset, which are neither inherent nor obvious. As a result, the claims are allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846